

114 S2747 IS: Elder Protection and Abuse Prevention Act
U.S. Senate
2016-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2747IN THE SENATE OF THE UNITED STATESApril 5, 2016Mr. Blumenthal (for himself, Mr. Casey, Mr. Whitehouse, and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Older Americans Act of 1965 to authorize Federal assistance to State adult protective
			 services programs, and for other purposes. 
	
		1.Short
			 title; findings
			(a)Short
 titleThis Act may be cited as the Elder Protection and Abuse Prevention Act.
 (b)FindingsCongress finds the following:
 (1)In 2009, the Department of Justice estimated that 14.1 percent of noninstitutionalized older adults in the United States had experienced some form of elder abuse in the past year.
 (2)Only 1 in 23.5 cases of elder abuse is ever reported due to a lack of screening, awareness, and prevention efforts.
 (3)The mortality rate of older adults who are victims of abuse is 3 times higher than older adults that are not victims of abuse.
 (4)The annual financial loss by victims of elder financial abuse is estimated to be at least $2,900,000,000 and is steadily increasing.
				2.Adult protective
			 services; definitions
 (a)In generalSection 102 of the Older Americans Act of 1965 (42 U.S.C. 3002) is amended—
 (1)by amending paragraph (1) to read as follows:
					
 (1)AbuseThe term abuse means the knowing infliction of physical or psychological harm or the knowing deprivation of goods or services that are necessary to meet essential needs or to avoid physical or psychological harm.;
 (2)by redesignating paragraphs (4) through (54) as paragraphs (5) through (55);
 (3)by inserting after paragraph (3), the following:
					
						(4)Adult
 protective servicesThe term adult protective services means such services provided to adults as the Secretary may specify and includes services such as—
 (A)receiving reports of adult abuse, neglect, or exploitation;
 (B)investigating the reports described in subparagraph (A);
 (C)case planning, monitoring, evaluation, and other case work and services; and
 (D)providing, arranging for, or facilitating the provision of medical, social service, economic, legal, housing, law enforcement, or other protective, emergency, or support services.;
				
 (4)by amending paragraph (18), as so redesignated, to read as follows:
					
 (18)Elder justiceThe term elder justice means—
 (A)from a societal perspective, efforts to—
 (i)prevent, detect, treat, intervene in, and prosecute elder abuse, neglect, and exploitation; and
 (ii)protect older individuals with diminished capacity while maximizing their autonomy; and
 (B)from an individual perspective, the recognition of an older individual's rights, including the right to be free of abuse, neglect, and exploitation.;
 (5)in paragraph (19), as so redesignated, by striking The term exploitation means and inserting The terms exploitation and financial exploitation mean;
 (6)in paragraph (25), as so redesignated—
 (A)in subparagraph (B), by striking and;
 (B)in subparagraph (C), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:
						
 (D)abuse, neglect (including self-neglect), and financial exploitation, including factors that are the basis of a referral to adult protective services.;
 (7)in paragraph (29)(C), as so redesignated, by inserting , including opportunities for work and volunteer service in the community after available;
 (8)in paragraph (30), as so redesignated, by striking information and referral and inserting information and referral assistance; and
 (9)in paragraph (37), as so redesignated, by inserting (including elder abuse and neglect screening) after educational services.
 (b)Conforming amendmentSection 373(c)(1)(B) of the Older Americans Act of 1965 (42 U.S.C. 3030s–1(c)(1)(B)) is amended by striking section 102(22) and inserting section 102(23).
			3.Coordination of
			 elder justice activities
			(a)Use of
 fundsSection 201 of the Older Americans Act of 1965 (42 U.S.C. 3011) is amended by adding at the end the following:
				
 (g)The Assistant Secretary is authorized to use funds appropriated to carry out this Act to implement activities authorized under part I of subtitle B of title XX of the Social Security Act (42 U.S.C. 1397k et seq.), including the establishment of the Advisory Board on Elder Abuse, Neglect, and Exploitation and the continuation of the work of the Elder Justice Coordinating Council..
			(b)Assurance of
 appropriate training for staffSection 202 of the Older Americans Act of 1965 (42 U.S.C. 3012) is amended by adding at the end the following:
				
 (g)The Assistant Secretary shall—
 (1)ensure, where appropriate, that all programs funded under this Act include appropriate training in prevention and provision of services that address elder justice and exploitation; and
 (2)periodically update the need for and benefit of such training related to prevention of abuse, neglect, and exploitation of older adults..
			(c)Information and
 assistance servicesSection 202(a)(21) of the Older Americans Act of 1965 (42 U.S.C. 3012(a)(21)) is amended to read as follows:
				
 (21)(A)establish information and assistance services as priority services for older individuals, and ensure that quality information and assistance services are consistently provided to older individuals;
 (B)ensure that there is full collaboration between all governmental information and assistance systems that serve older individuals, whether specialized, crisis intervention, disaster assistance, or others; and
 (C)develop and operate, either directly or through contracts, grants, or cooperative agreements, a National Eldercare Locator Service, providing information and assistance services through a nationwide toll-free number to identify community resources for older individuals;.
			(d)Integration of
 titlesSection 701 of the Older Americans Act of 1965 (42 U.S.C. 3058) is amended by adding at the end the following: The Assistant Secretary, to the maximum extent practicable, shall ensure there be full integration of education and public awareness activities under this title with all service programs under title III with special emphasis on the nutrition programs, legal services, information and referral assistance activities, the work of aging and disability resource centers, and the long-term care ombudsman programs, including programs carried out under title VI..
			4.Coordination of
			 national adult protective services resource center with elder abuse and
 exploitation preventionSubsection (e)(2) of section 201 of the Older Americans Act of 1965 (42 U.S.C. 3011) is amended in the matter preceding subparagraph (A) by inserting , and in coordination with State Directors of the Adult Protective Services Programs and State Directors of the Office of Long-Term Care Ombudsman Programs after and services.
		5.National adult
			 protective services resource center
			(a)In
 generalSection 201 of the Older Americans Act of 1965 (42 U.S.C. 3011), as amended by sections 3 and 4, is further amended by adding at the end the following:
				
 (h)(1)The Assistant Secretary shall, by grant or contract with a national nonprofit entity, establish a National Adult Protective Services Resource Center (referred to in this subsection as the Center). The purposes of the Center are to improve the capacity of State and local adult protective services programs to respond effectively to abuse, neglect, and exploitation of vulnerable adults, including home care consumers and residents of long-term care facilities, and to coordinate with the Long-Term Care Ombudsman Program to protect home care consumers and residents most effectively.
 (2)The nonprofit entity awarded a grant or contract under this subsection shall have expertise in, and representation by, State and local adult protective services programs.
 (3)The Center shall— (A)collect and disseminate information regarding, and increase public awareness of, the role of adult protective services programs in investigating the abuse, neglect (including self-neglect), and exploitation of vulnerable adults, including home care consumers and residents of long-term care facilities, and in intervening to protect the consumers and residents from abuse;
 (B)develop, distribute, and provide training and technical assistance for adult protective services program investigators and supervisors investigating the abuse, neglect (including self-neglect), and exploitation of vulnerable adults, including home care consumers and residents of long-term care facilities, and intervening to protect the consumers and residents from further abuse;
 (C)develop, distribute, and provide training to home care and long-term care professionals and others on recognizing, reporting (including regarding mandatory reporting requirements), and responding to the abuse, neglect (including self-neglect), and financial exploitation of vulnerable adults, including home care consumers and residents of long-term care facilities;
 (D)compile and disseminate reports on research and best practices for adult protective services programs and other programs on effective responses to the abuse, neglect (including self-neglect), and exploitation of vulnerable adults, including home care consumers and residents of long-term care facilities;
 (E)work with the National Ombudsman Resource Center and long-term care ombudsman programs to develop and disseminate training, practice standards, and policies regarding—
 (i)the roles and responsibilities of adult protective services and ombudsman programs;
 (ii)confidentiality and abuse reporting issues and protocols; and
 (iii)effective ways to maximize the resources of adult protective services programs for the benefit of home care consumers and residents of long-term care facilities; and
 (F)establish a data system to collect information on the abuse, neglect (including self-neglect), and exploitation of home care consumers and residents of long-term care facilities and to measure the effectiveness of the activities carried out by the Center.
 (4)Not later than 18 months after the date of enactment of the Elder Protection and Abuse Prevention Act, the Director shall—
 (A)collect and analyze, from leading national and State experts, the best practices related to screening for elder abuse;
 (B)publish a report that describes recommendations regarding such best practices and disseminate such report to all grantees under programs established under this Act and described under this section; and
 (C)submit to Congress such report and a description of the dissemination activities under subparagraph (B).
 (5)In this subsection, the term home care consumer means a person who receives services in the person's home or community to promote independence and reduce the necessity for residence in a long-term care facility, which may include home care services provided through this Act, the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), or another public or private funding source..
			(b)Authorization
 of appropriationsSection 216 of the Older Americans Act of 1965 (42 U.S.C. 3020f) is amended by adding at the end the following:
				
					(d)National Adult
 Protective Services Resource CenterThere are authorized to be appropriated to carry out section 201(h) (relating to the National Adult Protective Services Resource Center) such sums as may be necessary for fiscal years 2015, 2016, 2017, 2018, and 2019..
			6.Inclusion of
 adult protective services programs in congressional reportsSection 207(b)(1)(C) of the Older Americans Act of 1965 (42 U.S.C. 3018(b)(1)(C)) is amended by inserting and the adult protective services programs of the States after of the States.
		7.Prevention,
			 assessment, and response to elder abuse
 (a)PreferencesSection 305(a)(2)(E) of the Older Americans Act of 1965 (42 U.S.C. 3025(a)(2)(E)) is amended by inserting older individuals who are, or are alleged, victims of elder abuse, neglect, or exploitation, after proficiency,.
			(b)Area
 plansSection 306 of the Older Americans Act of 1965 (42 U.S.C. 3026) is amended—
 (1)in subsection (a)(6)— (A)in subparagraph (G), by inserting and at the end; and
 (B)by adding at the end the following:  (H)in coordination with the State agency and with the State agency responsible for elder abuse prevention services—
 (i)increase public awareness of elder abuse and financial exploitation and remove barriers to elder abuse education, prevention, investigation, and treatment;
 (ii)coordinate elder justice activities (including screenings) provided by the area agency on aging, community health centers, other public agencies, and nonprofit private organizations;
								(iii)
 develop standardized, coordinated, and reporting protocols with respect to elder abuse; and
 (iv)report any instances of elder abuse in accordance with State law;
								;
				and
 (2)in subsection (b)(3)—
 (A)in subparagraph (J), by striking and;
 (B)by redesignating subparagraph (K) as subparagraph (L); and
 (C)by inserting after subparagraph (J) the following:
						
 (K)protection from elder abuse, neglect, and financial exploitation; and.
					(c)State
 plansSection 307(a)(12) of the Older Americans Act of 1965 (42 U.S.C. 3027(a)(12)) is amended— (1)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D); and
 (2)by inserting after subparagraph (A) the following:
					
 (B)that the State will develop and implement standardized protocols for screening and reporting with respect to elder abuse;.
				(d)Supportive
 servicesSection 321(a) of the Older Americans Act of 1965 (42 U.S.C. 3030d(a)) is amended—
 (1)in paragraph (1), by inserting elder abuse and neglect screening, after mental health),;
 (2)in paragraph (8), by inserting , elder abuse, and neglect after mental health; and
 (3)in paragraph (23), by inserting , elder abuse, neglect, and financial exploitation after mental health.
 (e)NutritionSection 339(2) of the Older Americans Act of 1965 (42 U.S.C. 3030g–21(2)) is amended—
 (1)in subparagraph (J), by striking , and and inserting a comma;
 (2)in subparagraph (K), by striking the period at the end and inserting , and; and
 (3)by adding at the end the following:
					
 (L)encourages individuals who distribute nutrition services under subpart 2 to distribute information on diabetes, elder abuse, neglect, financial exploitation, and the annual Medicare wellness exam..
				8.Abuse prevention
			 education and training
			(a)Activities for
			 health, independence, and longevity
				(1)Older
 individuals' protection from violence projectsSection 413(b) of the Older Americans Act of 1965 (42 U.S.C. 3032b(b)) is amended—
 (A)in paragraph (3), by striking or after the semicolon at the end;
 (B)in paragraph (4), by striking the period at the end and inserting ; or; and
 (C)by adding at the end the following:
						
 (5)research and replicate successful models of elder abuse, neglect, and exploitation prevention and training..
					(2)Demonstration,
 support, and research projectsSection 417(a)(1) of the Older Americans Act of 1965 (42 U.S.C. 3032f(a)(1)) is amended—
 (A)in subparagraph (A), by striking or after the semicolon;
 (B)in subparagraph (B), by striking and after the semicolon and inserting or; and
 (C)by adding at the end the following:
						
 (C)engage volunteers who are older than 50 years of age in providing support and information to older adults (and their families or caretakers) who have experienced or are at risk of elder abuse, including physical, emotional, or financial abuse, neglect, or exploitation; and.
					(b)Community
 service senior opportunitiesSection 502(b)(1)(E) of the Older Americans Act of 1965 (42 U.S.C. 3056(b)(1)(E)) is amended by inserting , for the health and safety of older adults, and for the prevention and detection of elder abuse after families.
			(c)Allotments for
			 vulnerable elder rights protection activities
				(1)State plan
 requirementsSection 705(a)(2) of the Older Americans Act of 1965 (42 U.S.C. 3058d(a)(2)) is amended by inserting family caregivers, after title VI,.
				(2)State long-term
			 care ombudsman program
					(A)Support of
			 Office under the National Family Caregiver Support
 ProgramSection 373(g) of the Older Americans Act of 1965 (42 U.S.C. 3030s–1(g)) is amended by adding at the end the following:
						
							(3)Use of funds
 for ombudsman programAmounts made available to a State to carry out the State program under this subpart may be used to support the Office of the State Long-Term Care Ombudsman, including supporting the development of resident and family councils..
					(B)Ensuring
 effective programs and residents' rightsSection 712 of the Older Americans Act of 1965 (42 U.S.C. 3058g) is amended by adding at the end the following:
						
							(k)Ensuring
 effective programs and residents' rightsThe State agency shall ensure the Office—
 (1)provides facility residents with private and unimpeded access to the Office, including access to all records concerning the resident; and
 (2)allows all facility residents to receive services from the Office..
					(3)Prevention of
			 elder abuse, neglect, and exploitation
 (A)In generalSection 721(b) of the Older Americans Act of 1965 (42 U.S.C. 3058i(b)) is amended—
 (i)by redesignating paragraphs (7), (8), (9), (10), (11), and (12), as paragraphs (8), (10), (11), (12), (13), and (14), respectively;
 (ii)by striking paragraph (6) and inserting the following:
							
 (6)conducting specialized abuse sensitivity training for caregivers described in part E of title III;
 (7)conducting training for professionals and paraprofessionals in relevant fields on the identification, prevention, and treatment of elder abuse, neglect, and exploitation, with particular focus on prevention and enhancement of self-determination and autonomy;;
				and
 (iii)by inserting after paragraph (8), as redesignated by clause (i), the following:
							
 (9)conducting appropriate training to ensure cultural sensitivity in the provision of elder rights services, including training in cultural issues associated with abuse;.
 (B)Conforming amendmentsSection 721(e)(2) of the Older Americans Act of 1965 (42 U.S.C. 3058i(e)(2)) is amended—
 (i)by striking subsection (b)(9)(B)(i) and inserting subsection (b)(11)(B)(i); and (ii)by striking subsection (b)(9)(B)(ii) and inserting subsection (b)(11)(B)(ii).